   Case: 4:20-cv-01686-JMB Doc. #: 8 Filed: 03/08/21 Page: 1 of 1 PageID #: 37




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )          No. 4:20-CV-1686 JMB
                                                 )
 CO1, et al.,                                    )
                                                 )
                Defendants.                      )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

When the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on appeal

[ECF No. 7] is DENIED.

       Dated this 8th day of March, 2021.




                                                 HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE
